Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1199
                      Lower Tribunal No. F93-30017
                          ________________


                          Guillermo Fuentes,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Laura Anne
Stuzin, Judge.

     Guillermo Fuentes, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Bargo v. State, 331 So. 3d 653, 658 (Fla. 2021) (stating

that prior to the 2016 adoption of Florida Rule of Criminal Procedure 3.181

and amendment of section 782.04(1)(b), Florida Statutes, “no statute or rule

required the State either to file a notice within 45 days of arraignment to be

able to seek the death penalty, or to file a notice listing the proposed

aggravators”).




                                      2